Exhibit 10.1

 

CONFIDENTIAL  SETTLEMENT  AGREEMENT

 

This Confidential Settlement Agreement (“Agreement”) is made and entered into
between Batesville Casket Company, Inc. (“Batesville”), Hill-Rom Holdings, Inc.
f/k/a Hillenbrand Industries, Inc., Service Corporation International (“SCI”)
and Alderwoods Group, Inc. (collectively “Defendants”), on the one hand, and
Funeral Consumer Alliance, Inc., Gloria Jaccarino Bender, Anthony J. Jaccarino,
John Clark, Maria Magsarili, Tony Magsarili, Frances H. Rocha, Marsha Burger,
Sandra Gonzalez, Deborah (Winch) Kidd, Anna Kain, and Gay Holtz (“Plaintiffs”),
on the other hand, with reference to the following:

 

The parties enter into this Agreement and by so doing intend to resolve,
terminate, and settle all disputes, claims, judgments, and actions between
Defendants and Plaintiffs, including, without limitation, those claims asserted
against Defendants in the litigation entitled Funeral Consumers Alliance, Inc.
et al. v. Service Corporation International, et al., Civil Action
No. 4:05-cv-03394, now pending on appeal in the U.S. Court of Appeals for the
Fifth Circuit, Case No. 10-20719, (the “Action”), and to preclude the
possibility of further disputes between them based on the claims herein.

 

WHEREFORE, in consideration of the promises, covenants, warranties, and
representation set forth below, the parties agree as follows:

 

1.                                        Payment to Plaintiffs.

 

In order to avoid further expense and business distraction, and without any
admission of liability, Batesville shall pay $5,000,000 to Plaintiffs and SCI
shall pay $1,000,000 to Plaintiffs, within 10 business days of the execution of
this Agreement or of the receipt by Defendants from Plaintiffs of Constantine
Cannon LLP’s tax identification number (whichever is later), by wire

 

1

--------------------------------------------------------------------------------


 

transfer to the following account, in full and complete settlement of all
asserted and unasserted claims, including any claims for attorneys’ fees, costs,
and expenses: Bank of New York Mellon, One Wall Street 21st Floor, New York, NY
10286, Acct # 630-0597503, ABA# 021000018, Acct. Name: Constantine Cannon LLP.

 

2.                                          Dismissal and End of the Action.

 

Upon the delivery of an executed copy of this Agreement by Defendants,
Plaintiffs shall file in the U.S. Court of Appeals for the Fifth Circuit an
unopposed motion to dismiss the appeal, in the form attached as Exhibit A, and
shall take any further steps, in either the Fifth Circuit or the district court,
that are necessary to effectuate dismissal of the Action.  This agreement shall
constitute a full release of the Fifth Circuit’s September 13, 2012 judgment,
and Plaintiffs do hereby and forever discharge and release Defendants from that
judgment.

 

3.                                         Release of Claims Against Defendants.

 

Plaintiffs absolutely and forever release and discharge each Defendant, together
with each Defendant’s current and former agents, employees, officers, directors,
attorneys, owners, shareholders, policyholders, associated and affiliated
companies, divisions, subsidiaries, successors, and assigns (collectively, the
“Defendant Parties”) from any and all claims for injunctive relief, damage
claims, rights, demands, covenants, agreements, contracts, invoices, duties,
obligations, responsibilities, representations, warranties, promises, liens,
accounts, debts, liabilities, damages, expenses, attorneys’ fees, costs and
causes of action, known or unknown of whatever kind and howsoever arising,
whether in law or equity, which each now has, ever has had, or may have had
against the Defendant Parties up to and until the execution of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                          Constantine Cannon Representations.

 

Constantine Cannon LLP (“Constantine Cannon”) represents and warrants the
following: (i) it has no current intention of suing any Defendant on behalf of
any non-party based on any of the facts and claims alleged in the Action;
(ii) it has not been engaged by any individual, association, or other person or
entity to investigate or pursue claims against any Defendant based on the facts
and claims alleged in the Action; (iii) it has no knowledge of any other law
firm or attorney intending to pursue claims against any Defendant based on the
facts and claims alleged in the Action; (iv) it will not directly or indirectly
provide financial support to any law firm or attorney pursuing litigation
against any Defendant based on the facts and claims alleged in the Action; and
(v) it will not encourage nonparties to pursue litigation against any Defendant
based on the facts and claims alleged in the Action.  Distribution of fees and
costs incurred in this action by Constantine Cannon to plaintiffs’ counsel does
not constitute the provision of direct or indirect financial support under
clause (iv) of this Paragraph 4.  Constantine Cannon agrees that the
representation and warranties set forth in this Paragraph 4 represent a material
inducement for each Defendant to enter into this Agreement.

 

5.                                         Attorneys’ Fees and Costs.

 

The parties agree that this Agreement includes the release of all claims for
costs, expenses and attorneys’ fees, incurred by each of them in connection with
or arising out of the Action and that each party shall bear and be fully
responsible for its own costs, expenses and attorneys’ fees.

 

6.                                         Confidentiality.

 

The parties and their counsel shall keep the terms of this Agreement strictly
confidential as to non-parties to this Agreement and they shall not disclose
such terms to the Court or to

 

3

--------------------------------------------------------------------------------


 

anyone else, except their respective accountants, tax or financial consultants,
attorneys, and insurers or as may be required by law or regulation, including
any disclosures that any Defendant, in its sole discretion, may determine to be
required in public financial statements. Neither plaintiffs nor their counsel
shall make any statements to the press relating to this Agreement other than to
acknowledge that the Action has been concluded.  In the event of a breach, this
confidentiality agreement may be enforced on appropriate motion or separate
action in a court in Indiana or any other court with subject matter
jurisdiction, at the option of the party seeking enforcement.   Constantine
Cannon agrees that its representations and warranties regarding confidentiality
represent a material inducement for each Defendant to enter into this Agreement.

 

7.                                         Demand for Disclosure by Third
Parties.

 

If another person or entity requests or demands the production of the Agreement
from  any Defendant, Plaintiffs, or their counsel, by discovery, subpoena, or
otherwise, the party receiving such a request will immediately notify counsel
for the opposing party and will oppose the production by asserting all
applicable objections, rights and privileges.  Defendants and Plaintiffs further
agree that in the event a court orders the production of the Agreement, they
will seek to produce the Agreement in camera, if permitted by the Court, or,
alternatively, subject to the terms of a protective order which would prohibit
the public dissemination of the Agreement.

 

8.                                        No Admission of Liability.

 

The parties acknowledge and agree that neither this Agreement, nor any exhibit,
document or instrument delivered hereunder is intended to be or shall be
construed as or deemed to be evidence of any admission or concession by any
Defendant of any liability or wrongdoing. The Parties expressly acknowledge and
agree that this Agreement, drafts, motions, court papers,

 

4

--------------------------------------------------------------------------------


 

conversations, negotiations and correspondence, the payment to Plaintiffs by
Batesville and SCI, and all statements made in connection with negotiation of
this Agreement, constitute an offer to compromise and a compromise within the
meaning of Federal Rule of Evidence 408, and any equivalent rule of evidence of
any state.

 

9.                                         Applicable Law.

 

This Agreement and the rights, duties, and obligations of the Parties to this
Agreement shall be interpreted, construed, performed, and enforced in accordance
with and governed by the internal law, and not the law of conflicts, of the
State of Indiana.

 

10.                                  Assumption of Risk.

 

The Parties fully understand and agree that the assumptions and perceived
circumstances upon which this Agreement is executed may be mistaken or otherwise
in error.  With such understanding and agreement, the Parties expressly accept
and assume the risk of facts being other than or different from its or their
assumptions or perceptions as of any date prior to and including the date
hereof; the Parties fully agree that this Agreement shall be in all respects
effective, and shall not be subject to termination, rescission, or modifications
by reason of any mistaken or erroneous assumption of perceived circumstances.

 

11.                                  No Promises.

 

The Parties acknowledge to one another that no promise, inducement or agreement
not contained herein has been expressed or made to any of them in connection
with this Agreement.

 

12.                                  Complete Agreement.

 

This Agreement is intended by the Parties as a final and complete expression of
their agreement and understanding with respect to its subject manner. The terms
of this Agreement are contractual, and may not be changed, modified, altered,
interlineated, or supplemented, nor

 

5

--------------------------------------------------------------------------------


 

may any covenant, representation, warranty, or other provisions hereof be
waived, except by agreement in writing signed by the party against whom
enforcement of the change, modification, alteration, interlineation, waiver or
supplementation is sought.

 

13.                                  General Provisions.

 

(a)                                    This Agreement may be executed in
counterparts each of which shall be deemed to be an original, but all of which
taken together will constitute but one agreement.

 

(b)                                    In the event any provision of the
Agreement is found to be unenforceable, that finding shall not affect the
enforceability of any other provision hereof.

 

(c)                                     This Agreement shall not be construed
for or against any of the Parties on the basis of the extent to which that party
anticipated in drafting it.

 

(d)                                    This Agreement constitutes a single,
integrated contract expressing the entire agreement of the Parties concerning
its subject matter.  All prior discussions and negotiations have been merged and
integrated into, and are suspended by, this Agreement.

 

(e)                                     Counsel for the Parties expressly
represent and warrant that they have authority to sign for their respective
clients and that, before executing this Agreement, their clients  completely
read the terms of this Agreement and/or that this Agreement has been completely
read and explained to their clients and that the terms of the Agreement are
fully understood and voluntarily accepted by them.  Counsel further represent
and acknowledge that they have explained to their respective clients, and their
clients have taken into account, not only the known and anticipated claims and
defenses, but also unknown and unanticipated claims and defenses which they
hereby recognize and agree are covered by this Agreement and the releases
contained herein.  Counsel further acknowledge and agree that this Agreement has
not been procured through coercion, duress, fraud or any other improper means.

 

6

--------------------------------------------------------------------------------


 

(f)                                      The Parties make no warrant or
representation with respect to the tax consequences, if any, or other
consequences of the Settlement Amount paid to Plaintiffs.

 

(g)                                     The Parties acknowledge and agree that
the Protective Order herein shall continue in full force and effect even after
settlement of this action, and that the Parties and their counsel have an
ongoing obligation fully to comply with the terms of that Protective Order. If
Constantine Cannon intentionally or recklessly breaches a material
representation or warranty, or material obligation contained in this Agreement,
it shall be obligated to pay Batesville $4,000,000 and SCI $500,000 as damages.
Constantine Cannon will not be deemed to have recklessly breached any material
representation or warranty contained in the Protective Order or material
obligation contained in this Agreement if it takes reasonable precautions to
ensure its compliance with such representations, warranties and obligations. In
view of the difficulty of predicting with certainty the likely damages from a
material breach of Constantine Cannon’s representations, warranties, or
obligation, Constantine Cannon agrees that the amount set forth above is a
reasonable provision for liquidated damages and not a penalty IN WITNESS
WHEREOF, the undersigned parties have executed this Agreement as of
September 30, 2012.

 

CONSTANTINE CANNON LLP

BOIES, SCHILLER & FLEXNER LLP

 

 

By:

 /s/ Matthew L. Cantor

 

By:

/s/ Richard B. Drubel

 

Matthew L. Cantor

 

Richard B. Drubel

 

Gordon Schnell

 

26 South Main Street

 

450 Lexington Avenue

 

Hanover, New Hampshire 03755

 

17th Floor

 

Telephone: (603) 643-9090

 

New York, New York 10017

 

Facsimile: (603) 643-9010

 

Telephone: (212) 350-2700

 

 

 

Facsimile: (212) 350-2701

 

Attorneys for Batesville Casket Co., Inc.

 

 

 

and Hill-Rom Holdings, Inc. f/k/a

 

7

--------------------------------------------------------------------------------


 

Lead Counsel for Gloria Jaccarino Bender

Hillenbrand Industries, Inc.

 

Anthony J. Jaccarino

 

 

John Clark

BRACEWELL & GIULIANI, LLP

 

Maria Magsarili

 

 

Tony Magsarili

By:

/s/ J. Clifford Gunter, III

 

Frances H. Rocha

 

J. Clifford Gunter, III

 

Marsha Burger

 

Pennzoil Place — South Tower

 

Sandra Gonzales

 

711 Louisiana Street

 

Deborah Winch

 

Suite 2300

 

Anna Kain

 

Houston, TX 77002-2770

 

Gay Holtz

 

Telephone: (713) 223-2300

 

Funeral Consumers Alliance, Inc.

 

Facsimile: (713) 221-1212

 

 

 

FUNERAL CONSUMERS ALLIANCE, INC.

Attorneys for Service Corporation

 

 

International

By:

/s/ Joshua Slocum

 

 

 

JOSHUA SLOCUM

EDISON, McDOWELL &

 

 

HETHERINGTON LLP

 

 

 

 

 

By:

/s/ Andrew M. Edison

 

 

 

Andrew M. Edison

 

 

 

Phoenix Tower

 

 

 

3200 Southwest Freeway

 

 

 

Suite 2920

 

 

 

Houston, TX 77027

 

 

 

Telephone: (713) 337-5580

 

 

 

Facsimile: (713) 337-8850

 

 

 

 

 

Attorneys for Alderwoods Group, Inc.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NO.  10-20719

 

--------------------------------------------------------------------------------

 

 

IN THE UNITED STATES COURT OF APPEALS

 

 

FOR THE FIFTH CIRCUIT

 

 

--------------------------------------------------------------------------------

 

 

FUNERAL CONSUMERS ALLIANCE INC., et al.,

 

 

                        Plaintiffs-Appellants,

 

 

 

 

 

v.

 

 

 

 

 

SERVICE CORPORATION INTERNATIONAL, et al.,

 

 

                        Defendants-Appellees.

 

 

--------------------------------------------------------------------------------

 

On appeal from the United States District Court

for the Southern District of Texas, Houston Division

 

--------------------------------------------------------------------------------

 

APPELLANTS’ UNOPPOSED MOTION

TO DISMISS THE APPEAL

 

--------------------------------------------------------------------------------

 

Pursuant to Federal Rules of Appellate Procedure 27 and 42, and  Fifth Circuit
Rule 42.1, Plaintiffs-Appellants Funeral Consumer Alliance, Inc., Gloria
Jaccarino Bender, Anthony J. Jaccarino, John Clark, Maria Magsarili, Tony
Magsarili, Frances H. Rocha, Marsha Burger, Sandra Gonzalez, Deborah (Winch)
Kidd, Anna Kain, and Gay Holtz (collectively, “Appellants”) file this Unopposed
Motion to Dismiss the Appeal.

 

A panel of this Court issued an opinion and judgment in this case on September 
13, 2012.    The Court’s  judgment  directed  that  “the judgment  of the
District Court is affirmed in part and reversed in part,” that “the cause is
remanded

 

1

--------------------------------------------------------------------------------


 

to the District Court for further proceedings in accordance with the opinion of
this Court,” and that “defendants-appellees pay to plaintiffs-appellants the
costs on appeal to be taxed by the Clerk of this Court.”

 

The parties have since reached a settlement agreement that fully and finally
resolves the dispute between them. To effectuate  the  parties’  settlement,
Appellants request that the Court enter an order dismissing this appeal in  its
entirety and specifying that the parties shall each bear their own costs and
fees, and that, pursuant to Fifth Circuit Rule 42.1, a copy of the dismissal
order be issued as the mandate. Appellants do not request that the Court vacate
its opinion. Appellees are unopposed to this request.

 

PRAYER

 

For these reasons, Plaintiffs-Appellants Funeral Consumer Alliance, Inc., Gloria
Jaccarino Bender, Anthony J. Jaccarino, John Clark, Maria Magsarili, Tony
Magsarili, Frances H. Rocha, Marsha Burger, Sandra Gonzalez, Deborah (Winch)
Kidd, Anna Kain, and Gay Holtz pray that this Court enters an order dismissing
this appeal and specifying that the parties shall each bear their own costs and
fees.

 

 

Respectfully submitted,

 

 

 

CONSTANTINE CANNON, LLP

 

 

 

By:

 

 

 

Matthew L. Cantor

 

 

Attorney-in-Charge, Plaintiffs

 

2

--------------------------------------------------------------------------------


 

 

and

 

 

 

By:

 

 

 

Gordon Schnell

 

 

Attorney-in-Charge, Plaintiffs

 

 

 

Matthew L. Cantor (admitted pro hac vice)

 

Gordon Schnell (admitted pro hac vice)

 

Kerin E. Coughlin (admitted pro hac vice)

 

Jean Kim (admitted pro hac vice)

 

450 Lexington Avenue

 

New York, New York 10017

 

Telephone: (212) 350-2700

 

Facsimile: (212) 350-2701

 

 

 

Counsel for Funeral Consumers Alliance, Inc.,

 

Gloria Jaccarino Bender, Anthony J. Jaccarino,

 

John Clark, Maria and Tony Magsarili,

 

Frances H. Rocha, Marsha Burger, Sandra

 

Gonzales, Deborah (Winch) Kidd, Anna Kain,

 

Gay Holtz

 

CERTIFICATE OF CONFERENCE

 

I certify that counsel for Appellants has conferred with counsel for Appellees,
and that Appellees are not opposed to the relief sought in this motion.

 

 

 

/s/ Matthew L. Cantor

 

Matthew L. Cantor

 

3

--------------------------------------------------------------------------------


 

CERTIFICATE OF SERVICE

 

I certify that I served a copy of this Appellants’  Unopposed Motion to Dismiss
the Appeal in electronic form on counsel of record on               
              , 2012, as follows:

 

Bracewell & Giuliani LLP

J. Clifford Gunter III (clifford.gunter@bgllp.com)

Jeffrey L. Oldham (jeff.oldham@bgllp.com)

 

Edison, McDowell & Hetherington LLP

Andrew M. Edison (andrew.edison@emhllp.com)

 

Boies, Schiller & Flexner LLP

Richard B. Drubel (rdrubel@bsfllp.com)

John F. Cove, Jr. (jcove@bsfllp.com)

Kieran P. Ringgenberg (kringgenberg@bsfllp.com)

 

 

 

/s/ Matthew L. Cantor

 

Matthew L. Cantor

 

4

--------------------------------------------------------------------------------